Citation Nr: 0712946	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1972.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied an initial compensable evaluation for the 
service-connected bilateral hearing loss.

The veteran was afforded a hearing before a Veterans Law 
Judge that was held at the RO in July 2006.  The transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial compensable rating for service-
connected hearing loss.  He immediately appealed the RO's 
June 2003 grant of service connection for hearing loss.  The 
noncompensable rating was continued in the January 2004 RO 
decision, in which the RO also granted service connection for 
tinnitus.  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2006, the veteran testified that since his last VA 
audio examination in July 2005 his hearing problems had 
worsened.  The veteran waived RO consideration of new 
evidence from the Dallas and Austin VA outpatient treatment 
clinics.  Generally, these records documented the veteran's 
use and maintenance of hearing aids and his continued 
complained of chronic hearing loss and tinnitus.  He also 
indicated that he underwent an audiological examination in 
August 2006 at a VA outpatient treatment center in either 
Dallas or Austin.  However, the August 2006 audiological 
examination report has not been associated with the veteran's 
claims file.  Such records are arguably vital to the 
veteran's claim for an increased rating hearing loss and 
given that they are in the constructive possession of VA, 
should be obtained and associated with the veteran's claims 
file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Furthermore, the notice requirements of the VCAA require VA 
to notify a veteran of any evidence that is necessary to 
substantiate his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, a review of the record fails to show that the 
veteran was ever provided with VCAA-complying notice with 
respect to his claim for an initial compensable rating for 
hearing loss.

In March 2006, the RO sent the veteran a letter that informed 
him of the regulations pertaining to disability ratings and 
effective dates under, as per the holding of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the letter failed to address the issue on appeal and 
there was no subsequent readjudication of the veteran's 
increased rating claim for hearing loss.  As such, the RO 
should provide the veteran with the proper notice and 
subsequent readjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) is fully 
complied with and satisfied with respect 
to the claim for an increased rating for 
hearing loss.  The notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating, and the effective date of any 
increase for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Any pertinent VA or other inpatient or 
outpatient treatment records regarding 
hearing loss, subsequent to July 2005, the 
date of the veteran's most recent VA 
audiometric examination for compensation 
purposes, should be obtained and 
incorporated in the claims folder.   
Specifically, the RO should obtain an 
August 2006 VA audiometric examination 
from either the Dallas or Austin VA 
outpatient treatment clinic.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
claims folder.  In addition, the veteran 
and his representative should be informed 
of any such problem.  

3.  After completing the requested 
actions, the RO should undertake any 
additional development deemed warranted in 
this case.

4.  Thereafter, and depending on the 
results of the adjudications referenced 
above, the RO should consider the claim 
for an initial compensable evaluation for 
service-connected bilateral hearing loss.  
The veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claims for benefits since the most recent 
SSOC in July 2005.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




